DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks, filed on 7/1/2022, in which claim(s) 1, 5-7 and 11-24 is/are presented for further examination.
Claim(s) 1, 5-7, 11 and 12 has/have been amended.
Claim(s) 2-4 and 8-10 has/have been cancelled.
Claim(s) 13-24 has/have been added.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 and 7 has/have been accepted.  Support was found in at least [0066], [0078], [0137] and [0142] of the specification and originally filed claim(s) 2-4 and 8-10.
Applicant’s amendment(s) to claim(s) 5, 6, 11 and 12 has/have been accepted.
Applicant’s addition(s) of claim(s) 16, 19 and 22 has/have been accepted.  Support was found in at least [0133] of the specification.
Applicant’s addition(s) of claim(s) 13-15 has/have been accepted.  Support was found in at least [0066], [0078], [0137] and [0142] of the specification and originally filed claim(s) 1-5 and 7-10.
Applicant’s addition(s) of claim(s) 17, 20 and 23 has/have been accepted.  Support was found in at least [0059] of the specification.
Applicant’s addition(s) of claim(s) 18, 21 and 24 has/have been accepted.  Support was found in at least [0066] of the specification.
The examiner thanks applicant’s representative for pointing out where s/he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7 and 11-24, filed on 7/1/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 102(a)(1), see page 9 to the middle of page 10 of applicant’s remarks, filed on 7/1/2022, have been fully considered but they are not persuasive.
Applicant argues:
Therefore, Pandey discloses the determination of the hash value of the LOB file data and the metadata of the LOB file that includes the final calculated hash value uniquely identifying the LOB file which is stored in a table. The table also includes an identifier of the LOB file, a counter, and a de-duplication flag. Pandey discloses the hash value table and the index table, the hash value table identifies a unique index for each hash value, and an index table contains metadata for each index value. Pandey further discloses that the index table includes a physical address that is implemented using a pointer that points to the physical storage location storing the LOB file.

Amended claim(s) 1 and 7 and newly added claim 13 recite “for a new electronic file to be added to the collection: determining, by the at least one processor, a hash value of the new electronic file” (or similar language).  The claim(s) do not specify how or what is used to determine the hash value.  Therefore, how Pandey discloses in determining the hash file for the file fulfills the claim language.  Thus, applicant’s argument is not persuasive.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 102(a)(1), see the middle of page 10 to the top of page 11 of applicant’s remarks, filed on 7/1/2022, have been fully considered but they are not persuasive.
Applicant argues:
…Therefore, Pandey fails to disclose the above-mentioned feature of "wherein the entry in the first table includes a link to an entry in a second table in the at least one storage device which includes metadata for the new electronic file, and a link to an entry in a third table in the at least one storage device which includes content of the new electronic files," as recited by amended independent claim 1.

Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 102(a)(1), see the middle of page 11 of applicant’s remarks, filed on 7/1/2022, have been fully considered but they are not persuasive.
Applicant argues:
Further, amended independent claim 1 recites "generating, by the at least one 
processor, a report based on at least one of the first table, the second table, and the third table."
As discussed above, Pandey discloses the hash value table and the index table.
However, Pandey is silent regarding generating a report based on any of the disclosed tables. Therefore, Applicants submit that Pandey fails to disclose the above-mentioned feature of "generating, by the at least one processor, a report based on at least one of the first table, the second table, and the third table" as recited by amended independent claim 1.

Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 5/18/2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  in line 8, “the assigned identification” should be corrected to “the assigned unique identification”; and
in line 12, “files;” should be corrected to “file;”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  in line 8, “the assigned identification” should be corrected to “the assigned unique identification”.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  in line 7, “the assigned identification” should be corrected to “the assigned unique identification”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 5-7 and 11-24 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-28 of U.S. Patent No. 10,453,071 and claim(s) 1-18 of copending application, 16/569,108. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitations of the instant application are contained in the ‘071 patent and the ‘108 application.
U.S. Patent: 10,453,071
Application: 16/569,108
Application: 16/569,177
1.  A method of assessing time-based anomalies in data represented by electronic computer readable files in a computer system including at least one processor and at least one electronic storage device coupled to the at least one processor comprising:

the at least one processor identifying all electronic files stored in the at least one electronic storage device obtained from one or more specified custodians of electronic files;

the at least one processor determining a date associated with each of the identified electronic files;

the at least one processor determining a number of electronic files associated with the specified custodians in each of a series of same-sized time segments over a period of time;

the at least one processor detecting at least one data anomaly within the number of electronic files, the detecting comprising comparing a number of files present in at least one of the time segments to numbers of files present in other time segments and identifying, from the comparing, at least one of a time segment having a largest number of electronic files compared to other time segments and/or a time segment having a smallest number of electronic files compared to the other time segments as indicating the at least one data anomaly;

the at least one processor causing at least one display coupled to the at least one processor to display the number of electronic files in each of the series of time segments; and

the at least one processor causing the at least one display to report the at least one data anomaly, the reporting comprising illustrating the identified at least one time segment and illustrating at least one of the other time segments, thereby reporting the at least one data anomaly at least in part by a visual comparison of the time segments.


14.  The method of claim 1 further comprising for each new electronic file to be added to a collection of computer readable electronic files stored in the at least one storage device:

the at least one processor determining a hash value of the new electronic record;

the at least one processor determining whether the hash value of the new electronic file matches a hash value of an electronic file already in the collection;

when the hash value of the new electronic file does not match the hash value of any electronic file already in the collection, the at least one processor adding the new electronic file and its hash value to the collection stored in the at least one storage device; and

when the hash value of the new electronic file matches the hash value of an electronic file already in the collection, the at least one processor linking an identity of the new electronic file to the electronic file already in the collection with the matching hash value without storing the new electronic file in the collection.

15.  Same as 1.

28.  Same as 14.
1.  A method of mapping computer readable electronic files to a schema allowing investigation in a computer system including at least one processor, at least one electronic storage device coupled to the at least one processor and at least one display coupled to the at least one processor comprising:

the at least one processor accessing the electronic files and data related to the electronic files from a data source;

the at least one processor culling at least one of the accessed files and related data based on predetermined filter criteria:

the at least one processor storing the remaining files and related data in a third-party data repository:

the at least one processor mapping a set of electronic files and related data stored in the third-party data repository into a predetermined database schema;

the at least one processor obtaining the mapped files and related data from the predetermined database schema and analyzing the mapped files and related data obtained from the predetermined database schema;

the at least one processor applying a status decision on the analyzed files and related data; and

the at least one processor submitting at least one analyzed electronic file and related data to a third-party e-discovery processing application based on the applied status decision.




















9.  The method of claim 1 further comprising for each new electronic file to be added to the collection:

the at least one processor determining a hash value of the new electronic record;

the at least one processor determining whether the hash value of the new electronic file matches a hash value of an electronic file already in the collection;

when the hash value of the new electronic file does not match the hash value of any electronic file already in the collection, the at least one processor adding the new electronic file and its hash value to the collection stored in the at least one storage device; and

when the hash value of the new electronic file matches the hash value of an electronic file already in the collection, the at least one processor linking an identity of the new electronic file to the electronic file already in the collection with the matching hash value without storing the new electronic file in the collection.

10.  Same as 1.

18.  Same as 9.









































































1.  A method of storing a collection of computer readable electronic files in at least one storage device of a computer system also including at least one processor comprising for each new electronic file to be added to the collection:

the at least one processor determining a hash value of the new electronic record;

the at least one processor determining whether the hash value of the new electronic file matches a hash value of an electronic file already in the collection;

when the hash value of the new electronic file does not match the hash value of any electronic file already in the collection, the at least one processor adding the new electronic file and its hash value to the collection stored in the at least one storage device; and

when the hash value of the new electronic file matches the hash value of an electronic file already in the collection, the at least one processor linking an identity of the new electronic file to the electronic file already in the collection with the matching hash value without storing the new electronic file in the collection.

7.  Same as 1.

13.  Same as 1.


The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ‘071 patent and the ‘108 application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7 and 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al., US 2008/0098236 A1 (hereinafter “Pandey”) in view of Ravid, US 8,527,523 B1 (hereinafter “Ravid”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 7 and 13
Pandey discloses a method of storing a collection of computer readable electronic files (Pandey, [0042], see storing data in a database; and Pandey, [0045], see data requested by a client to be stored by the system is a LOB file ) in at least one storage device of a computer system (Pandey, [0113], see memory) also including at least one processor (Pandey, [0113], see processor), the method comprising:
for each new electronic file to be added to the collection:
determining, by the at least one processor, a hash value of the new electronic file, wherein the new electronic file is assigned a unique identification (Pandey, [0047], see the final hash value of the LOB file data is calculated at completion of the writing process, which uniquely identifies the LOB file data, where the hash value is being interpreted to be both the hash value and the assigned unique identification, there is nothing in the claim language that does not allow this; and Pandey, [0075], see the final calculated hash value 302 that uniquely identifies the LOB file 50) and the new file is listed as an entry in a first table stored in the at least one storage device based on the assigned identification (Pandey, [0047], see the final hash value of the LOB file data is calculated at completion of the writing process, which uniquely identifies the LOB file data, where the hash value is being interpreted to be both the hash value and the assigned unique identification, there is nothing in the claim language that does not allow this; and Pandey, [0048], see upon receiving the first block 52 a of the LOB file 50, the de-duplication module 22 then calculates a hash value for the block 52 a. The de-duplication module 22 then checks to see if the calculated hash value can be found in the database 14. For example, the de-duplication module 22 can look up a hash value table, where the hash value table is being interpreted as the “first table”), and
wherein the entry in the first table includes a link to an entry in a second table in the at least one storage device which includes metadata for the new electronic file (Pandey, Fig. 4B, see the hash value 302 and index 352 in table 350 and the index 352, LOB ID 304, Address 306, Count 308 and De-dup flag 310, where the index, LOB ID, Address, Count and De-dup flag are being interpreted as the “metadata” in table 360; Note: Whether to have all of the information in 1-3 tables is a design choice by the applicant whose selection does not make the invention patentably distinct.  If this were not so, then another invention that has all of the same limitations, but stored what is stored in tables 1-3 in 1, 2 or 4+ tables would not infringe the present invention), and 
determining, by the at least one processor, whether the hash value of the new electronic file matches a hash value of an electronic file already in the collection (Pandey, [0048], see upon receiving the first block 52 a of the LOB file 50, the de-duplication module 22 then calculates a hash value for the block 52 a. The de-duplication module 22 then checks to see if the calculated hash value can be found in the database);
when the hash value of the new electronic file does not match the hash value of any electronic file already in the collection, adding, by the at least one processor, the new electronic file and the corresponding hash value to the collection stored in the at least one storage device (Pandey, [0048], see if the calculated hash value cannot be found, then the de-duplication module 22 determines that the LOB file 50 is not yet stored by the system 10; Pandey, [0050], if the de-duplication module 22 determines that the LOB file 50 is not already stored, the de-duplication module 22 then stores the LOB file 50 in the database; Pandey, [0052], see the system 10 also maintains metadata regarding the stored LOB file 50, where the metadata includes the final calculated hash value 302 that uniquely identifies the LOB file 50, an identifier 304 of the LOB file 50, an address 306 of the physical storage location that stores the LOB file data; and Pandey, Fig. 9, see 124 “Determine whether the LOB file was already stored” No 406 “Stored compressed data”);
when the hash value of the new electronic file matches the hash value of an electronic file already in the collection, linking, by the at least one processor, an identity of the new electronic file to the electronic file already in the collection with the matching hash value without storing the new electronic file in the collection (Pandey, [0048], see, if the last calculated hash value can be found, then the de-duplication module 22 determines that the LOB file 50 is already stored in database 14; Pandey, [0056], see the de-duplication module 22, upon checking the table 300, will determine that data being the same as that of the file “ABC” is already stored by the system 10 because the calculated hash value (“H3” in the example) can be found. The de-duplication module 22 then checks the table 300 to see if the already stored LOB file has a de-duplication flag 310 that is set “ON.” In the illustrated example, the LOB file associated with the hash value H3 has a de-duplication flag 310 that is set to “ON,” indicating that there should not be any duplication of the LOB file data. As a result, the de-duplication module 22 does not store a duplicate copy of the LOB file data, but updates the database 14 by incrementing the counter value 308 by one (e.g., from “1” to “2”), indicating that there are now two clients 12 (clients 12 a and 12 b in the example) that have requested the same LOB file data to be stored by the system 10 (FIG. 5A). The de-duplication module 22 also updates the database 14 by inserting a LOB identifier “ABC” prescribed by the second client 12 b; and Pandey, [0057], see during retrieval, retrieving the file named “ABC” at the same address value of “A1”, which is the same address for the LOB file data stored for client 12 a [i.e., the same file is being referred to]); and

Ravid discloses a link to an entry in a third table in the at least one storage device which includes content of the new electronic files (Ravid, Col. 41, lines 31-36, see document table storing each document, a document key and an internal docID);
generating, by the at least one processor, a report based on at least one of the first table, the second table, and the third table (Ravid, Col. 3, lines 18-38, see quality analysis of the relevance results, see report that explains why a given document got its relevancy score including displaying selected documents, see alerting real-time that documents identified as near duplicates and creating a list of keywords).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Ravid’s teachings to Pandey’s method.  A skilled artisan would have been motivated to do so in order to have an early case assessment and smarting culling of documents/files, see Ravid, Col. 3, line 39-60.  In addition, both/all of the references (Pandey and Ravid) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as organizing and searching documents/files.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 7 and 13 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 7, Pandey discloses a system for storing a collection of computer readable electronic files comprising:
at least one processor (Pandey, [0113], see processor); and
at least one electronic storage device coupled to the at least one processor (Pandey, [0113], see memory).
With respect to claim 13, Pandey discloses a non-transitory computer-readable medium including instructions (Pandey, [0113], see memory) for storing a collection of computer readable electronic files in at least one storage device of a computer system, the non-transitory computer-readable medium including instructions executable by a processing resource (Pandey, [0113], see processor).

Claims 5, 11 and 14
With respect to claims 5, 11 and 14, the combination of Pandey and Ravid discloses wherein the hash value of the new electronic file is stored in the second table in the at least one storage device (Pandey, [0054], see hash value table; and Pandey, Fig. 4B, see the hash value 302 and index 352 in table 350 and the index 352, LOB ID 304, Address 306, Count 308 and De-dup flag 310, where the index, LOB ID, Address, Count and De-dup flag are being interpreted as the “metadata” in table 360; Note: Whether to have all of the information in 1-3 tables is a design choice by the applicant whose selection does not make the invention patentably distinct.  If this were not so, then another invention that has all of the same limitations, but stored what is stored in tables 1-3 in 1, 2 or 4+ tables would not infringe the present invention).

Claims 6, 12 and 15
With respect to claims 6, 12 and 15, the combination of Pandey and Ravid discloses wherein when the hash value of the new electronic file matches the hash value of the electronic file already in the collection:
adding, by the at least one processor, the identification of the new electronic file in the first table stored in the at least one storage device (Pandey, [0056], see the de-duplication module 22, upon checking the table 300, will determine that data being the same as that of the file “ABC” is already stored by the system 10 because the calculated hash value (“H3” in the example) can be found, where the de-duplication module 22 does not store a duplicate copy of the LOB file data, but updates the database 14 by incrementing the counter value 308 by one (e.g., from “1” to “2”), indicating that there are now two clients 12 (clients 12 a and 12 b in the example) that have requested the same LOB file data to be stored by the system 10 (FIG. 5A). The de-duplication module 22 also updates the database 14 by inserting a LOB identifier “ABC” prescribed by the second client 12 b. The above technique is advantageous in that the system 10 does not need to store multiple copies of the same LOB file for different clients 12); and
linking, by the at least one processor, the identification of the new electronic file to the entry in the second table and the third table for the electronic file with the same hash value (Pandey, [0056], see the de-duplication module 22, upon checking the table 300, will determine that data being the same as that of the file “ABC” is already stored by the system 10 because the calculated hash value (“H3” in the example) can be found, where the de-duplication module 22 does not store a duplicate copy of the LOB file data, but updates the database 14 by incrementing the counter value 308 by one (e.g., from “1” to “2”), indicating that there are now two clients 12 (clients 12 a and 12 b in the example) that have requested the same LOB file data to be stored by the system 10 (FIG. 5A). The de-duplication module 22 also updates the database 14 by inserting a LOB identifier “ABC” prescribed by the second client 12 b. The above technique is advantageous in that the system 10 does not need to store multiple copies of the same LOB file for different clients 12).

Claims 16, 19 and 22
With respect to claims 16, 19 and 22, the combination of Pandey and Ravid discloses further comprising parsing, by the at least one processor, the new electronic file and mapping the corresponding metadata and the corresponding content, from the parsed new electronic file, to a predetermined schema (Pandey, [0081], see mapping; and Ravid, Col. 19, line 16-Col. 20, line 5, see output document schema, which means the document had to be parsed in saved in the corresponding schema elements before being outputted).

Claims 17, 20 and 23
With respect to claims 17, 20 and 23, the combination of Pandey and Ravid discloses further comprising labeling the new electronic file, by the at least one processor, for determining relevancy of the new electronic file based on the determined hash value of the new electronic file (Pandey, [0047]-[0050]; and Ravid, Col. 3, lines 18-60, see determining relevancy).

Claims 18, 21 and 24
With respect to claims 18, 21 and 24, the combination of Pandey and Ravid discloses wherein the generated report at least indicates the electronic files not stored in the collection (Pandey, [0047]-[0050], see determining if the document has been previously stored; and Ravid, Col. 3, lines 18-38, see reporting).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– McGrath, 2018/0349229, for identifying changes in data content over time;
– Lord, 2015/0006552, for automated report service tracking;
– Omprakash et al., WO 2013/136347, for a data management system; and
– Otani et al., 2009/0132775, for archiving digital data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: August 5, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152